         Case 1:19-cr-04447-KWR Document 6 Filed 02/14/20 Page 1 of 1

                            INITIAL APPEARANCE
  In the matter of United States v. Maroquez Clah
  Cause #. 19-CR-4447                 ;
  Date: Friday, February 14, 2020                   ;
  B. Paul Briones, United States Magistrate Judge presiding.
  This proceeding is being digitally recorded.
  Commenced hearing at 10:20 a.m .
  Appearing for the U.S. Attorney for the District of NM: Novaline Wilson     - via telephone
  Interpreter N/A                            (Swear In)
RIGHTS
   ✔ Right to remain silent. 5d1E
   ✔ Right to an attorney. 5d1B
       Right to a Preliminary Hearing. 5d1D
   ✔ Right to a Detention Hearing. 5d1C
       Right to an Identity Hearing. 20
   ✔ Right to a trial before a jury. R58b2
   ✔ Right to Country’s Consular Representative Notification.
CHARGES AND MAXIMUM PENALTIES / VICTIMS
  ✔ Defendant has been provided copy of the charging document.
  ✔ Charges were read to Defendant by Judge Briones
  ✔ Defendant acknowledged understanding the charges.
  ✔ +AUSA advised Defendant of penalties, fines period of supervised release
  ✔ Court advised applicability of the Crime Victims’ Rights Act 18 U.S.C. §3771(a)(2)
  ✔ Court could also order you to pay restitution to the alleged victim(s) in this case. [For
  Victim   cases; R58b2 requires this advisement for misd; 18 USC § 3556 is rest statute]
APPOINTMENT OF COUNSEL [IF NONE]
   ✔ Court appointed Counsel.
     Defendant advised that he/she has retained or intends to retain an attorney.
   ✔ Advised of opportunity to speak to Public Defender and sign Affidavit of Assets.
DETENTION
   ✔ Granted Motion to Detain and remanded Defendant into the custody of the U.S. Marshal.
   ✔ Detention hearing Scheduled for Tuesday, February 18, 2020                    .
   ✔ Advised of pre-trial interview.
PRELIMINARY HEARING
   ✔ Scheduled preliminary hearing for Tuesday, February 18, 2020                       .
IDENTITY HEARING if Criminal Complaint/Indictment arose from jurisdiction other than NM.
     Charges arising out of the Federal District of [              ],
     Identity Hearing scheduled for                                .
MEDICATIONS, DRUGS OR ALCOHOL
      Inquired whether Defendant was on any prescribed medications or other drugs or alcohol
      at time of hearing affecting Defendant’s ability to understand the proceedings.
              Yes [     ] / No [    ]
ADDITIONAL MATTERS BROUGHT BEFORE THE COURT
   ✔ Defendant raised the following: N/A                                                  .
Concluded the Initial Appearance at 10:28 a.m.
